Citation Nr: 0730418	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-43 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a mood disorder with depression, due to head trauma 
(formerly rated as depressive disorder secondary to traumatic 
brain injury, bereavement).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for depressive 
disorder secondary to traumatic brain injury, bereavement and 
assigned a 10 percent disability rating.  

In an April 2004 rating decision, the Montgomery RO increased 
the veteran's disability rating to 30 percent, and 
recharacterized his disability as mood disorder with 
depression, due to head trauma (formerly rated as depressive 
disorder secondary to traumatic brain injury, bereavement).  
As this does not represent the highest possible benefit, the 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's mood disorder with depression, due to head 
trauma (formerly rated as depressive disorder secondary to 
traumatic brain injury, bereavement) is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as; depressed 
mood, anxiety, anger and occasional sleep impairment.

2.  The veteran's mood disorder with depression, due to head 
trauma (formerly rated as depressive disorder secondary to 
traumatic brain injury, bereavement) is not manifested by 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a mood disorder with depression, due to head trauma 
(formerly rated as depressive disorder secondary to traumatic 
brain injury, bereavement) have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, June 2002, February 2004 and March 2006 letters 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006.  Since a higher initial rating is being 
denied for a mood disorder, due to head trauma (formerly 
rated as depressive disorder secondary to traumatic brain 
injury, bereavement), there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra, in deciding this issue.  
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  The veteran's VCAA Notice Response signed on March 
27, 2006 and received at the Board on March 28, 2006, 
reflects the veteran's response that he did not have any 
additional evidence to present to VA to substantiate his 
claim.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

The Board notes that, in his July 2007 Appellant's Brief, the 
veteran's representative requested a more current examination 
of the veteran in order to adequately rate the level of his 
service-connected disability.  The Board finds that this is 
not necessary to fulfill the duty to assist, since the record 
contains several ongoing mental status examination reports, 
which were given in conjunction with treatment for his 
depressive disorder, the most recent being in October 2006.  
Each of these reports contains a review of the criteria 
needed for an evaluation of the veteran's service-connected 
disability.  Therefore, another examination would not provide 
any additional relevant evidence to the Board in evaluating 
the current level of the veteran's disability.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran contends that his service-connected mood 
disorder, due to head trauma (formerly rated as depressive 
disorder secondary to traumatic brain injury, bereavement) is 
more severe than his assigned 30 percent disability rating 
suggests and that he is eligible for a higher disability 
rating. 

The veteran's service-connected psychiatric disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, major 
depressive disorder.  A 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).   To receive a 50 percent rating under Diagnostic 
Code 9434, the veteran must show: occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment or abstract thought, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 are assigned where there are moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  Scores from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

A May 2001 VA initial treatment plan report shows that the 
veteran had a traumatic brain injury, sleep problems and 
anger outbursts.  He reported no specific traumas and denied 
nightmares, intrusive thoughts or other specific criteria for 
post traumatic stress disorder.  He was given a GAF score of 
65 and his diagnosis was deferred.  

A July 2001 VA psychiatric status examination report reflects 
that the veteran was seen for anger management.  He reported 
that when he got a headache he got mad and had to leave his 
house.  He denied any auditory or visual hallucinations and 
was not paranoid or delusional.  He had adequate hygiene, no 
abnormal movements, tremors, or tics, and maintained good eye 
contact.  His mood was neutral, his affect was congruent to 
his mood and his speech was clear, concise, relevant and 
logical.  He admitted to anger outbursts but no psychotic 
symptoms and denied any thought of aggressive or violent 
behavior and any thoughts of hurting himself or others.  He 
had no memory or cognitic impairment, his insight and 
judgment was fair, he had insight into his problem and was 
willing to attend an anger management group.   He was 
diagnosed with traumatic brain injury and organic brain 
syndrome and was assessed a GAF score of 60.  

An October 2001 VA psychiatric status examination report 
shows the veteran shows that the veteran was oriented times 
three and had no abnormal mannerism or phychomotor agitation. 
His mood was euthymic, his affect was congruent and his 
speech was spontaneous, productive, relevant, logical and 
coherent.  He denied any psychotic symptoms, had fair insight 
and judgment and had anger and anxiety. He denied any 
thoughts of hurting himself or others.  He was diagnosed with 
a mood disorder secondary to traumatic brain injury, and was 
given a GAF score of 55.   

A January 2002 VA psychiatric status examination report shows 
that the veteran was calm, cooperative and relaxed.  He 
denied any psychotic symptoms, was not depressed, his mood 
was stable, he had no anxiety and had fair insight and 
judgment.  He denied any thoughts of hurting himself or 
others.  He reported memory impairment but was trying to 
overcome this with cues and putting things in the same place.  
He was diagnosed with traumatic brain disease secondary to a 
blow on the head and organic brain syndrome. He was assessed 
a GAF score of 60.

A February 2002 VA psychiatric status examination report 
reflects that the veteran was in no acute distress, appeared 
with good grooming and adequate hygiene and maintained 
appropriate eye contact.  His mood was euthymic, his affect 
was congruent and his speech was spontaneous, relevant and 
logical.  He had a lot of stress and was still grieving the 
death of his daughter, but denied any suicidal or homicidal 
ideation.  He had anxiety, his memory for recent and past 
events was intact, and he had fair insight and judgment.  He 
was diagnosed with bereavement and traumatic brain injury and 
was assigned a GAF score of 60.  

An April 2002 VA psychiatric status examination report shows 
that the veteran maintained appropriate eye contact and was 
calm, cooperative and relaxed.  His mood was euthymic, his 
affect was appropriate and his speech was fluent, articulate 
relevant and coherent.  He had anxiety and no psychotic 
features.  He was not depressed and denied any intent to hurt 
himself or others.  His memory was not totally impaired for 
recent and he was currently working and able to function in 
his job.  
He had good insight and judgment.  He was diagnosed with 
bereavement and organic brain syndrome secondary to traumatic 
brain injury and was assigned a GAF score of 60.  

An October 2002 VA psychiatric status examination report 
shows that the veteran was in no acute distress, was neat and 
kempt in appearance and made eye contact.   His mood was 
euthymic, his affect was appropriate and his speech was 
productive, fluent, relevant and goal-oriented.  He was 
diagnosed with depressive disorder secondary to traumatic 
brain injury and bereavement and was assigned a GAF score of 
60.  

A February 2003 VA psychiatric status examination report 
shows that the veteran was not in acute distress, had no 
abnormal behavior, movement or tremor and was fully oriented 
to place, times, dates and situation.  His mood was pleasant 
and jolly, his affect was congruent and his speech was 
spontaneous, relevant and coherent.  He denied any psychosis 
and his anxiety was controlled by medication.  He was of 
average intelligence and his attention, concentration, 
insight and judgment were fair.  He did not report a memory 
deficit.  He was diagnosed with depressive disorder secondary 
to traumatic brain injury and was assigned a GAF score of 60.  

A July 2003 VA psychiatric status examination report reflects 
that the veteran was neat and kempt in appearance, was calm, 
cooperative, and able to make good eye contact.  He reported 
that he had no anxiety at the time but did have intermittent 
sleep.  His mood was neutral, his affect was constricted, his 
speech was fluent, spontaneous, logical and coherent, and 
there was no thought disorder.  His memory was fair, not 
deteriorating, and he was of average intelligence.  He was 
diagnosed with major depressive disorder and was assigned a 
GAF score of 60. 

A December 2003 VA psychiatric status examination report 
shows that the veteran was calm and cooperative and had no 
abnormal movement nor mannerism.  His mood was euthymic, his 
affect was constricted and his speech was fluid, spontaneous 
and coherent.  He had no flight of ideas, ideas of reference, 
psychosis, depression, anxiety, obsessive or compulsive 
thinking.  He denied any intent to hurt himself or others.  
He had fair insight and judgment.  He was diagnosed with 
major depressive disorder secondary and was assigned a GAF 
score of 60.  

A May 2004 VA psychiatric status examination report shows 
that the veteran was neat with fair grooming and hygiene, was 
able to maintain eye contact and had no abnormal movement.  
His mood was neutral, his affect was constricted and his 
speech was fluent, normal in rate and volume, logical and 
focused on the topic of conversation.  He denied any 
psychosis, but said he cannot get along with people without 
his medication because he gets depressed.  His sleep was 
improved by taking extra medication.  He had no appetite 
impairment and his insight and judgment were adequate.  He 
was diagnosed with major depressive disorder and was assigned 
a GAF score of 60.  

An October 2004 VA psychiatric status examination report 
shows that the veteran was in no acute distress and had fair 
grooming and hygiene.  He was calm, cooperative and 
comfortable, interacted well and was alert and oriented times 
four.  His mood was neutral, his affect was constricted and 
his speech was spontaneous, relevant and logical with no 
thought disorder.  He was depressed as his sister had 
recently passed away, and he was unable to rest.  He was 
diagnosed with recurrent major depressive disorder and was 
assigned a GAF score of 60.  

A February 2005 VA psychiatric status examination report 
shows that the veteran was in no acute distress.  He appeared 
mildly dysphoric, grimacing due to a headache, his affect was 
congruent with his mood and his speech was fluent, relevant 
and goal-directed.  He denied being depressed and had a 
severe headache not relieved by his current medication 
regimen.  His sleep was fine if he was not having a severe 
headache, he had no appetite impairment and no memory or 
cognitive impairment.  He was diagnosed with recurrent major 
depressive disorder and traumatic brain disease and was 
assigned a GAF score of 60.  

A July 2005 VA psychiatric status examination report shows 
that the veteran had good grooming and hygiene and was 
cooperative during the session.  He was able to maintain eye 
contact, his mood was euthymic, his affect was non-reactive, 
and his speech was fluent, articulate and relevant.  He 
denied depression, his anxiety was being controlled by 
medication, and his memory and cognition were intact.  His 
main concern was that he was not getting enough sleep.  He 
was diagnosed with recurrent major depressive disorder and 
traumatic brain disease and was assigned a GAF score of 50.

An October 2005 VA psychiatric status examination report 
shows that the veteran was neat and kempt in appearance and 
maintained good eye contact.  He was alert and oriented times 
four.  His mood was euthymic, his affect was reactive, and 
his speech was spontaneous, relevant and focused on the topic 
of conversation.  He was depressed on and off and slept 
better with medication.  His attention and concentration were 
fair and his insight and judgment were adequate.  He was 
diagnosed with recurrent major depressive disorder and was 
assigned a GAF score of 60.
  
A March 2006 VA psychiatric status examination report shows 
that the veteran had good grooming and hygiene and was calm, 
cooperative, pleasant and relaxed during the visit.  His mood 
was euthymic, his affect was appropriate and his speech was 
productive, relevant and coherent.  He denied any psychosis, 
was not depressed and had been sleeping better on his 
medication.  He denied any suicidal ideation, his appetite 
was not impaired, and his memory was intact for recent and 
past events.  He was diagnosed with major depressive disorder 
and was assigned a GAF score of 60.

An October 2006 VA psychiatric status examination report 
shows that the veteran was casually attired and neat and 
kempt in appearance.  He was calm, cooperative and 
comfortable during the visit.  He maintained good eye 
contact.  His mood was euthymic, his affect was pleasant and 
congenial, his speech was spontaneous, productive, relevant, 
coherent and focused on the topic at hand.  He denied any 
psychotic symptoms, was not depressed and had been sleeping 
better on his medication.  He denied any suicidal ideation, 
his appetite was fair, his memory was within normal limits 
for his age and he had no cognitive deficit.  He was 
diagnosed with major depressive disorder and was assigned a 
GAF score of 65.

The evidence of record warrants no more than a 30 percent 
rating for the veteran's mood disorder, due to head trauma 
(formerly rated as depressive disorder secondary to traumatic 
brain injury, bereavement) under Diagnostic Code 9434.  The 
veteran has not been observed to have flattened affect, 
circumstantial, circumlocutory, or stereotyped speech or 
panic attacks, has not had difficulty in understanding 
complex commands and has not had impaired judgment or 
abstract thought, which would need to be shown to warrant a 
50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.  

Instead, the veteran's affect had been predominantly 
congruent to his mood, which has been mostly neutral, and, on 
some occasions, pleasant and jovial.  His speech has 
consistently been productive, relevant, logical and coherent.  
The veteran has never reported panic attacks.  His insight, 
judgment, concentration and attention have consistently been 
found by the examiners to be fair and adequate.  The veteran 
reported some memory loss, however, it does not rise to the 
level contemplated by the regulation, such as retention of 
only highly learned material or forgetting to complete tasks.  
In addition, while the veteran was assessed as having GAF 
scores of 55 in October 2001 and 50 in July 2005, he was 
assessed as having a GAF score of 60 on twelve separate 
occasions during the appeals period, and 65 on two occasions, 
most recently in October 2006.  As noted above, a GAF score 
of 60 reflects are moderate symptoms or moderate difficulty 
in social, occupational or school functioning.  

The veteran's disability picture, based on his psychiatric 
status examination reports and his GAF scores, more closely 
resembles the symptoms contemplated for a 30 percent 
disability rating, such as depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  Therefore, the Board 
finds that the veteran's overall assessment does not meet the 
standards for a 50 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, for a major depressive 
disorder.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 30 percent rating from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.

There is no evidence of record that the veteran's service-
connected mood disorder, due to head trauma (formerly rated 
as depressive disorder secondary to traumatic brain injury, 
bereavement) causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  Thus, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent for the veteran's mood disorder, due to 
head trauma (formerly rated as depressive disorder secondary 
to traumatic brain injury, bereavement).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

A disability rating in excess of 30 percent for mood disorder 
with depression, due to head trauma (formerly rated as 
depressive disorder secondary to traumatic brain injury, 
bereavement), is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


